Citation Nr: 9928193	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-17 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a conversion disorder as a result of 
Department of Veterans Affairs (VA) surgical treatment.


REPRESENTATION

Appellant represented by:	Trey Daly, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1995rating decision by the Cleveland, Ohio, 
Regional Office (RO).  The veteran and a witness testified at 
a personal hearing at the RO in May 1998. 


FINDING OF FACT

The positive evidence and the negative evidence is in a state 
of equipoise on the question of whether the veteran currently 
suffers from a conversion disorder as the result of a VA 
surgical procedure on January 11, 1993.  


CONCLUSION OF LAW

Entitlement to compensation for a conversion disorder as the 
result of a VA surgical procedure on January 11, 1993 is 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.358, 3.800 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he suffers additional disability due 
to a VA surgical procedure in January 1993.  The claims file 
includes medical evidence of a current disability diagnoses 
as a conversion disorder as well as a medical opinion 
suggesting a link between the conversion disorder and the VA 
surgical procedure.  The Board therefore finds the claim to 
be well-grounded.  38 U.S.C.A. § 5107(a); See generally Jones 
v. West, No. 98-664 (U.S. Vet. App. July 7, 1999); see also 
Grottveit v. Brown, 5 Vet. App. at 93..  Further, in view of 
the RO's development of the medical record, the Board finds 
that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a). 

Before turning to the merits, the Board first observes that 
applicable law provides that when a veteran suffers 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  For purposes of this case, the 
Board also notes that for claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment.  See generally Brown v. Gardner, 115 
S.Ct. 552 (1994). 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

The evidence of record reflects that in January 1993 the 
veteran underwent a C7 foraminotomy at a VA hospital.  
Thereafter, he complained of various symptomatology, 
including right-sided paralysis and paresthesia.  After 
numerous physical and psychological tests, the evidence 
reflects diagnoses of conversion reaction or conversion 
disorder.  A February 1997 VA mental disorders examination by 
a psychologist resulted in the diagnosis that the veteran had 
hysterical conversion disorder.  He offered the opinion 
"that this hysterical conversion disorder is in fact the 
result of the treatment [the veteran] received at the 
Lexington VA Hospital."  The examiner also explained that 
the experience of submitting to surgery itself "may have 
been a sufficient psychological trigger to produce a full 
blown conversion disorder."  However, another VA examiner 
who examined the veteran that same month found insufficient 
evidence to render a diagnosis of conversion disorder.  

A review of the record shows several various attempts to 
ascertain whether the pertinent symptoms reported since the 
VA surgery are due to a physical disorder (such as a 
neurological condition) or a psychiatric condition.  It would 
appear that no physical cause for the symptoms has been 
discovered despite a number of medical attempts to ascertain 
the nature of the problem.  While there has not been a clear 
consensus of medical opinion, there are several VA reports 
which do suggest that the veteran suffers from a conversion 
disorder, and there is at least one medical opinion linking 
such disorder to the VA surgery in 1993.  After considering 
the various medical reports, the Board is left with the 
impression that there exists a state of equipoise of the 
negative evidence with the positive evidence.  In such a 
situation, the question must by law be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Therefore, 
entitlement to compensation for a conversion disorder is 
warranted under the provisions of 38 U.S.C.A. §§ 1151. 



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for conversion disorder as the result of 
a C7 foraminotomy by VA on January 11, 1993, is warranted.  
To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

